DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the following species in the reply filed on 09/06/2022 is acknowledged:
(a) respiratory virus is SARS-CoV-2
(b) cytokine is IL-6
(c) symptom of respiratory virus is lung inflammation
(d) antiviral agent is molnupiravir
(e) inducer of host response is type I interferon

 Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 45-57 read on elected species (a) - (c) and (e).  Claim 54 does not read on elected species (d) molnupiravir.  
Claim 54 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.

Claims 45-53 and 55-57 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over De Francesco et al (Frontiers in Endocrinology Vol 11, article 526; publication date: 07/14/2020) in view of Lasky et al. (Adv Ther Vol 38, pages 782-792; publication date: 10/27/2020), Audard et al. (Sci Rep Vol 9 page 9227; publication date: 06/25/2019), and Valcarce Lopez (WO 2020/086388; publication date: 04/30/2020).

The claims are examined in view of the following species elections:
(a) respiratory virus is SARS-CoV-2
(b) cytokine is IL-6
(c) symptom of respiratory virus is lung inflammation
(d) antiviral agent is molnupiravir
(e) inducer of host response is type I interferon

De Francisco discloses that the RAGE signaling axis is thought to play a role in the pathogenesis COVID-19 induced acute respiratory distress syndrome (ARDS), and  may be particularly important in patients who also suffer from diabetes, a risk factor for severe complications due to COVID-19 (abstract).  De Francisco discloses further that in a minority of COVID-19 patients, a dysfunctional immune response occurs, leading to ARDS, multiorgan failure, and death.  Preceding these events is a massive release of cytokines, including IL-6, referred to as a cytokine storm (page 1).  IL-6 tends to increase particularly in patients with severe ARDS (page 1).  RAGE expression is induced by inflammation and by local expression of RAGE ligands in a feed-forward loop that perpetuates inflammation (page 2, right col).  De Francisco discloses that several groups have proposed targeting the RAGE axis to treat COVID-19.  De Francisco proposed treating COVID with azeliragon to inhibit RAGE (figure 1, page 3), and points out that azeliragon is an orally bioavailable small molecule that is well-tolerated overall (page 4, right col).  
Lasky describes a proposed clinical trial that to evaluate treatment of severe COVID-19 experiencing a cytokine storm with dociparstat (abstract).  Dociparstat is a heparin derivative with anti-inflammatory properties, including inhibiting the activity of HMGB1.  HMGB1 interacts with RAGE causing the release of proinflammatory cytokines including IL-6 (page 783, right col).  The study will correlate plasma dociparstat levels with biomarkers of severe COVID-19 such as IL-6 (abstract; page 787, right col).  Thus, it had been proposed at the time of the instant invention to treat severe COVID-19 with a RAGE pathway inhibitor with the objective of decreasing IL-6 levels, as well as the levels of other pro-inflammatory cytokines.  
Audard discloses that RAGE inhibition in an animal model of acute respiratory distress syndrome (ARDS) attenuates lung injury and restores pro-inflammatory cytokine expression to levels seen in a healthy lung (abstract; figure 4).  Specifically, Audard evaluated histological features of lung injury and pro-inflammatory cytokine expression in the lungs of piglets that were treated with vehicle control (sham), hydrochloric acid (HCl) to induce lung injury and ARDS, HCl + RAP (a small molecule peptide inhibitor of RAGE), or HCl + sRAGE (soluble rage, which acts as a decoy for RAGE ligands, preventing activation of RAGE signaling; abstract, pages 2-4).  Inter alia, Audard reported that inhibition of RAGE signaling with either a peptide inhibitor of the receptor itself or with exposure to the sRAGE decoy receptor restores lung appearance and pro-inflammatory cytokine expression to levels seen in the healthy lung.  Figure 5 shows a large improvement in lung structure and figure 4 shows that IL-6 levels are dramatically increased in HCl treated piglets, and are comparable to sham levels in piglets treated with HCl + RAP or HCl + sRAGE.  Thus, strong preclinical evidence existed as of the effective filing date of the instant invention to support the hypothesis that pharmacological intervention of RAGE signaling by direct inhibition of the RAGE receptor itself or by sequestering RAGE ligands would be an effective treatment for ARDS, the syndrome responsible for a large fraction of COVID-19 deaths.  
Valcarce Lopez discloses that the pro-inflammatory biomarker IL-6 decreases in plasma after RAGE inhibition with azeliragon (e.g. claim 78).  
It would have been prima facie obvious to treat a patient having COVID-19 induced ARDS (i.e. lung inflammation) due to a cytokine response to COVID-19 infection with azeliragon in an amount effective to reduce the amount of pro-inflammatory cytokines in the lung, including reducing IL-6.  A person of ordinary skill in the art would have been motivated to treat a COVID-19 patient experiencing ARDS with a RAGE inhibitor because inhibiting RAGE signaling decreases the levels of the cytokines such as IL-6 driving the pro-inflammatory positive feed forward loop that leads to morbidity and mortality due to SARS-CoV-2 infection.  The artisan of ordinary skill would have been motivated to select azeliragon as the RAGE inhibitor because this substance has the advantages of being orally bioavailable and well-tolerated.  The skilled artisan would have been motivated to dose the azeliragon at a level sufficient to reduce IL-6 expression, as well as the expression of other pro-inflammatory cytokines, because IL-6 is a major driver of the cytokine storm that leads to respiratory complications in COVID-19 patients.  The artisan of ordinary skill would have had reasonable expectation of success because RAGE inhibition by either direct inhibition of the receptor itself or by sequestration of RAGE ligands decreases expression of proinflammatory cytokines like IL-6 and restores lung tissue integrity in a porcine model of ARDS.  The skilled artisan would also have expectation of success because azeliragon decreases IL-6 expression in other settings.  
With regard to claims 46-49, as noted above it would have been obvious to treat patients infected with SARS-CoV-2, having lung inflammation, and specifically ARDS.  

Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over De Francesco et al (Frontiers in Endocrinology Vol 11, article 526; publication date: 07/14/2020) in view of Lasky et al. (Adv Ther Vol 38, pages 782-792; publication date: 10/27/2020), Audard et al. (Sci Rep Vol 9 page 9227; publication date: 06/25/2019), and Valcarce Lopez (WO 2020/086388; publication date: 04/30/2020) as applied to claims 45-49 above, and further in view of Al-Abed (US 2020/0354418; publication date: 11/12/2020).  

The relevant disclosures of De Francesco, Lasky, Audard, and Valcarce Lopez are set forth above.  None of these references disclose patients who require treatment with a ventilator.  
Al-Abed, in the analogous art of treating inflammatory sequelae of viral infections, and particularly ARDS (abstract) and SARS-CoV-2 infection (0011, 0032)  discloses that patients suffering from ARDS often require a ventilator (0014) and that this can cause further damage to lung tissue (i.e. barotrauma; 0037).  
It would have been prima facie obvious to treat a COVID-19 patient suffering from ARDS that was so severe that mechanical ventilation was required with azeliragon.  The artisan of ordinary skill would have been motivated to do so in order to enhance the chance that the patient will recover from the ARDS induced by SARS-CoV-2.  The skilled artisan would have had a reasonable expectation of success because treatment with agents that inhibit RAGE improve lung condition in a pre-clinical model of ARDS and treatment with azeliragon would have been expected to decrease cytokine drivers of inflammation in the lung, including IL-6 and restore lung structure.  
With regard to claim 52, the population of patients on ventilators for COVID-19 ARDS would include individuals having lung damage due to the ventilator, i.e. barotrauma.  

Claims 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over De Francesco et al (Frontiers in Endocrinology Vol 11, article 526; publication date: 07/14/2020) in view of Lasky et al. (Adv Ther Vol 38, pages 782-792; publication date: 10/27/2020), Audard et al. (Sci Rep Vol 9 page 9227; publication date: 06/25/2019), and Valcarce Lopez (WO 2020/086388; publication date: 04/30/2020) as applied to claims 45-49 above, and further in view of Sheahan et al. (Science Translational Medicine 12(241); Epub: 04/06/2020).  

The relevant disclosures of De Francesco, Lasky, Audard, and Valcarce Lopez are set forth above.  None of these references disclose cotreatment with azeliragon and an antiviral.  
Sheahan discloses that EIDD-2801 (i.e. molnupiravir, CAS Registry No. 2492423-29-5) is a broad-spectrum antiviral that inhibits SARS-CoV-2 in mice (title, abstract).
It would have been prima facie obvious to combine molnupiravir with azeliragon because both of these substances were thought to be useful to treat COVID-19.  See MPEP 2144.06.  

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over De Francesco et al (Frontiers in Endocrinology Vol 11, article 526; publication date: 07/14/2020) in view of Lasky et al. (Adv Ther Vol 38, pages 782-792; publication date: 10/27/2020), Audard et al. (Sci Rep Vol 9 page 9227; publication date: 06/25/2019), and Valcarce Lopez (WO 2020/086388; publication date: 04/30/2020) as applied to claims 45-49 above, and further in view of Busnadiego et al. (mBio 11(5); publication date 09/10/2020).  

The relevant disclosures of De Francesco, Lasky, Audard, and Valcarce Lopez are set forth above.  None of these references disclose cotreatment with a type I interferon.  
Busnadiego discloses that IFNs usually form part of the body’s natural innate immune defenses against viruses and that IFNs, including the type I IFN, IFN-, exhibit potent antiviral activity against SARS-CoV-2 and that the antiviral action of IFNs counterbalance any potential negative side effects due to ACE2 upregulation (abstract, page 1).  Busnadiego discloses further that IFNs are in clinical trials for COVID-19 treatment (abstract).
It would have been prima facie obvious to combine IFN- (a type I IFN) with azeliragon because both of these substances were thought to be useful to treat COVID-19.  See MPEP 2144.06.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617